Citation Nr: 1317695	
Decision Date: 05/30/13    Archive Date: 06/06/13

DOCKET NO.  11-28 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1952 to December 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  In March 2012, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The issue on appeal was adequately explained to him and the submission of evidence which he may have overlooked and which would be advantageous to his position was suggested.  See 38 C.F.R. § 3.103(c) (2012).  The Board remanded the case for additional development in January 2013.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Multiple sclerosis was not manifest during active service, was not manifest to a degree of 10 percent or more within seven years of the Veteran's separation from service, and is not shown to have developed as a result of an established event, injury, or disease during active service.


CONCLUSION OF LAW

Multiple sclerosis was not incurred in or aggravated by military service nor may it be presumed to have been so incurred or aggravated.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claim by correspondence dated in March 2011.

The notice requirements pertinent to the issue on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, VA treatment records, private treatment records, Social Security Administration (SSA) disability benefits correspondence, lay statements from the Veteran's spouse and former co-workers, and the Veteran's statements and testimony in support of his claim.  Although the Veteran and his service representative have implied that original service treatment records were lost in early 1955, the Board notes that a review of the record demonstrates the available service treatment records are substantially complete.  These records include reports produced aboard ship in 1953 and 1954 documenting the Veteran's treatment during that time.  In statements and testimony provided in support of his appeal the Veteran reported that additional records associated with his private medical treatment after service were unavailable.

VA records show efforts to obtain copies of the medical records associated with the Veteran's SSA disability claim were unsuccessful and that in April 2013 it was determined that further efforts would be futile.  Records also show VA attempted to contact the Veteran to discuss this matter in April 2013, and that his spouse was advised of the negative SSA response.  It was noted that, in response to an inquiry about those records, she reported that all medical records had been destroyed.  Although the Veteran is not shown to have been personally notified that the SSA records could not be obtained, he was provided notice of the evidence received in an April 2013 supplemental statement of the case (SSOC).  In correspondence received in response to that SSOC the Veteran's representative reported that there was no additional evidence to submit.  There is no indication any that additional pertinent records exist nor that additional notice to the Veteran as to his SSA records could serve any meaningful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  The development requested on remand in January 2013 has been substantially completed.  The Board finds that further attempts to obtain additional evidence would be futile.  

VA regulations also provide that a medical examination or medical opinion is necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that the veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  The types of evidence that "indicate" that a current disability "may be associated" with military service include credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  VA, however, is not required to provide a medical examination when there is no credible evidence establishing an event, injury, or disease in service.  Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  The Board finds that the reports of treatment and symptom manifestations during the Veteran's active service and during the seven year period after his separation from active service are not credible and that a medical opinion is not required in this case.  The available evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claim would not cause any prejudice to the appellant.  


Service Connection Claim

Service connection may be granted for a disability resulting from injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).  Where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of the veteran's service as shown by the veteran's service record, the official history of each organization in which the veteran served, the veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

VA regulations provide that service connection may be presumed for multiple sclerosis manifest to a degree of 10 percent or more within seven years of separation from service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2012).  Continuity of symptomatology applies to those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In order to prevail on the issue of service connection on the merits, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  A veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  

Medical evidence is required to demonstrate a relationship between a current disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  Clyburn v. West, 12 Vet. App. 296 (1999).  Whether lay evidence is competent and sufficient in a particular case is an issue of fact and lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (sometimes the layperson will be competent to identify the condition where the condition is simple, for example, a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)

Lay evidence presented by a veteran concerning his continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2012).

The pertinent evidence of record includes service treatment records that show the Veteran's December 1955 separation examination revealed a normal clinical evaluation.  A sick call treatment record revealed treatment aboard the USS SAN PABLO from December 1953 to October 1955 for a right eye stye, stomach cramps, and sore throat.  In a January 1955 report of medical history the Veteran denied having or having ever had frequent or severe headaches or dizziness or fainting spells.  

Private medical records dated in September 1993 noted the Veteran had a "several-year history of multiple sclerosis."  Records dated in March 2007 and September 2012 noted a diagnosis of multiple sclerosis was provided in 1966.  A September 2012 report also noted a diagnosis of multiple sclerosis was provided 20 years earlier with left sided weakness.  A March 2013 report noted a past medical history of multiple sclerosis in 1955 while in service.  

VA treatment records dated in February 2006 noted an onset of multiple sclerosis in 1970.  It was noted the Veteran had possible blurred vision occasionally in the early 1960's, that he had weakness and tingling in the left leg in the 1970's, and that a diagnosis was provided by computerized tomography scan and spinal tap in the 1970's.  A June 2008 report noted he stated his multiple sclerosis started when he was in service with treatment in sick bay over four days because of dizziness and imbalance.  He reported he had been unable to do things the way others did because he was too slow and that he was provided a diagnosis of multiple sclerosis ten years later.  He stated a diagnosis of multiple sclerosis was provided in 1965 after he had some blackouts at his desk.  

In his December 2010 application for VA compensation benefits the Veteran reported that his multiple sclerosis began in 1964.  In correspondence dated in March 2011 he reported that in 1953 while serving aboard the USS SAN PABLO he was treated in sick bay for dizziness and being disoriented.  He stated he was treated for four days and that after he returned to his regular duties he felt weakness on his left side that had continued.  He also stated that he had experienced blackouts and disorientation in 1962 and was provided a diagnosis of weakness.  He reported he was not told it was multiple sclerosis until 1963.  

In a March 2011 statement D.G.H., D.O., reported he was aware the Veteran has had multiple sclerosis since 1978.  It was noted he continued to receive treatment.

In a March 2011 statement R.A.M. reported he had known the Veteran since elementary school and had worked with him in the late 1960's and early 1970's.  He stated he was aware that the Veteran had multiple sclerosis before 1960.

In a May 2011 statement E.S. reported he had known the Veteran since 1956 when they worked together and that they also worked together from 1966 to 1971.  He stated he knew the Veteran had multiple sclerosis from 1959.  

In a May 2012 statement the Veteran's spouse reported that they had been married since September 1954 and that he had been hospitalized in 1961.  She stated that the doctor in 1961 did not say the Veteran had multiple sclerosis, but that he did say his weakness would probably worsen over the years.  She stated that he was hospitalized in 1966 and told that his weakness was due to multiple sclerosis.  

At his March 2012 hearing the Veteran testified that he received private medical treatment from Dr. B. with an actual diagnosis of multiple sclerosis in 1957, but that the records associated with that treatment were unavailable.  He stated that he had experienced dizziness and weakness during active service.  

Based upon the evidence of record, the Board finds that multiple sclerosis was not manifest during active service, was not manifest to a degree of 10 percent or more within seven years of his separation from service, and is not shown to have developed as a result of an established event, injury, or disease during active service.  The Board notes that the evidence of record includes inconsistent and conflicting statements as to the onset of symptoms possibly associated with multiple sclerosis and with the date the initial diagnosis was provided.  Overall, however, the credible and persuasive evidence demonstrates the onset of symptoms and diagnosis of multiple sclerosis no earlier than 1966.  In fact, the Veteran specifically denied having ever had dizziness or fainting spells in his January 1955 report of medical history and prior to initiating his claim he consistently reported he was provided a diagnosis of multiple sclerosis no earlier than 1966.

While the Veteran is competent to provide evidence as to observations and some medical matters, his statements are, at most, conclusory assertions of a nexus between a present diagnosis and service.  Jandreau, 492 F.3d 1372; Buchanan, 451 F.3d 1331.  As questions of a present medical diagnosis and any relationship to service or a service-connected disability are complex etiological questions akin to the type of medical matters which courts have found laypersons are not competent to provide, his statements are insufficient to establish service connection.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (Board must determine whether the claimed disability is a type of disability for which a lay person is competent to provide etiology or nexus evidence).  The Veteran in this case is not shown to be competent to provide etiology or nexus evidence as to this matter.

In determining whether evidence is credible VA may consider internal consistency, facial plausibility, and consistency with other evidence.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (superseded by statute for an unrelated point of law as stated by Duenas v. Principi, 18 Vet. App. 512 (2004)); see also Buchanan, 451 F.3d at 1337 (VA can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility); Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor); Pond v. West, 12 Vet. App. 341, 345 (1999) (holding in a case where the claimant was also a physician, and therefore a medical expert, that the Board should properly consider the appellant's own personal interest in the outcome of the case).  

Based upon a comprehensive review of the evidence, the Board finds the statements provided by the Veteran, his spouse, R.A.M., and E.S. as to a manifestation of multiple sclerosis within seven years of his separation from active service in December 1955 are not credible due to bias, interest, or inconsistency.  It is significant to note that R.A.M and E.S. stated they knew the Veteran had multiple sclerosis before 1960 and in 1959, respectively, but that they provided no indication as to how they knew this nor as to any symptoms they had personally observed.  Their statements are also inconsistent the Veteran's own statements as to the date when he was first provided a diagnosis of multiple sclerosis.  Although the Veteran's spouse reported the Veteran was hospitalized for weakness in 1961, there is no supporting evidence as to such treatment at that time and the 1961 date is significantly inconsistent with the Veteran's own reported dates of medical treatment.  The lay statements provided in support of the Veteran's claim are found to have no probative value.

Additionally, evidence which is simply information recorded by a medical examiner, unenhanced by any additional medical comment by that examiner, does not constitute competent medical evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Additionally, a "[Doctors'] diagnoses can be no better than the facts alleged by appellant."  Swann v. Brown, 5 Vet. App. 229, 233 (1993).  Although a March 2013 private medical report noted a past history of multiple sclerosis in 1955 while in service, no additional comments were provided.  As this history appears to have been provided solely upon the Veteran's report that is found to be not credible, the Board finds this report has no probative value.

The Board finds the preponderance of the evidence is against the Veteran's claim for entitlement to service connection.  Therefore, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for multiple sclerosis is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


